Case 2:18-cv-03320-JGB-SP Document 20 Filed 11/05/18 Page 1 of 2 Page ID #:173



  1 SOLOUKI | SAVOY, LLP
    Grant Joseph Savoy, Esq. (SBN 284077)
  2    Email: grant@soloukisavoy.com
    Shoham J. Solouki, Esq. (SBN 278538)
  3    Email: shoham@soloukisavoy.com
    316 W. 2nd. Street, Suite 1200
  4 Los Angeles, CA 90012
    Telephone: (213) 814.4940
  5 Facsimile: (213) 814.2550

  6 Attorneys for Plaintiff GASPAR CUEVAS

  7 LITTLER MENDELSON, P.C.
      Joshua J. Cliffe, Esq. (SBN 215390)
  8        Email: jcliffe@littler.com
      Britney N. Torres, Esq. (SBN 287019)
  9        Email: btorres@littler.com
      Colin Larson, Esq. (SBN 287243)
 10        Email: clarson@littler.com
      333 Bush Street, 34th Floor
 11   San Francisco, CA 94104
      Telephone: (415) 433-1940
 12   Facsimile: (415) 399-8490
 13 Attorneys for Defendant
      NATIONAL DISTRIBUTION CENTERS, LLC
 14 erroneously sued as NFI INTERACTIVE LOGISTICS, LLC

 15                           UNITED STATES DISTRICT COURT
 16          CENTRAL DISTRICT OF CALIFORNIA -WESTERN DIVISION
 17 GASPAR CUEVAS, an individual; and                  CASE NO. 2:18-cv-3320-JGB-SPx
    ALL INDIVIDUAL PLAINTIFFS ON
 18 BEHALF OF THEMSELVES AND
    ALL OTHER SIMILARLY
 19 SITUATED –ON-EXEMPT FORMER
    AND CURRENT EMPLOYEES;                             ORDER GRANTING JOINT
 20                                                    STIPULATION REQUESTING
                        Plaintiff,                     VOLUNTARY DISMISSAL WITH
 21                                                    PREJUDICE PURSUANT TO
                                                       F.R.C.P. 41(a)(1)(A)(ii)
 22 v.

 23 NFI INTERACTIVE LOGISTICS,                         Complaint Filed: March 22, 2018
    LLC, a New Jersey Company and                      Case Removed: April 20, 2018
 24 DOES 1 through 10, inclusive,

 25               Defendants.
 26

 27

 28

         ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO
                                              F.R.C.P. 41(a)(1)(A)(ii)
Case 2:18-cv-03320-JGB-SP Document 20 Filed 11/05/18 Page 2 of 2 Page ID #:174



  1                                            ORDER
  2         The Court has reviewed the Joint Stipulation Requesting Voluntary Dismissal
  3 With Prejudice Pursuant to F.R.C.P. 41(a)(1)(A)(ii) (the “Stipulation”) filed by

  4 Plaintiff Gaspar Cuevas and Defendant NATIONAL DISTRIBUTION CENTERS,

  5 LLC erroneously sued as NFI INTERACTIVE LOGISTICS, LLC (collectively, the

  6 “Parties”).

  7         GOOD CAUSE APPEARING, the Parties’ Stipulation requesting dismissal of
  8 this entire action with prejudice is hereby GRANTED, each party to bear their own

  9 attorneys’ fees and costs.       The case is hereby dismissed in its entirety and with
 10 prejudice as to Plaintiff’s individual claims against Defendant.

 11

 12         IT IS SO ORDERED..
 13

 14 Dated: November 5, 2018

 15                                         HON.
                                             ON. JESUS G. BERNAL
                                            HO
                                            UNITED
                                             NITED STATES DISTRICT JUDGE
                                            UN
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    1
        ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO
                                             F.R.C.P. 41(a)(1)(A)(ii)
